Citation Nr: 1443711	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-45 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for stress incontinence, claimed as a bladder disorder, to include as secondary to lumbar degenerative disc disease.

6.  What evaluation is warranted for left lower extremity radiculopathy prior to September 14, 2012?

7.  What evaluation is warranted for left lower extremity radiculopathy since September 14, 2012?

8.  What evaluation is warranted for right lower extremity radiculopathy prior to September 14, 2012?

9.  What evaluation is warranted for right lower extremity radiculopathy since September 14, 2012?

10.  Entitlement to a compensable disability rating for status post laryngoscopy, residual right lingual tonsillitis/base of tongue mass, claimed as a throat condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1980 to February 2001.  

This appeal to the Board of Veterans' Appeals (Board) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2013, the Veteran attended a Video Conference hearing before the undersigned.  A hearing transcript is of record.

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.

The issues of entitlement to service connection for stress incontinence, and entitlement to disability ratings in excess of 20 percent for radiculopathy to the left and right lower extremities since September 15, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During a June 2013 hearing before the undersigned, and prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal on the issues of entitlement to service connection for right hip and right foot disorders.

2.  The most probative evidence of record preponderates against finding that the Veteran's tinnitus is related to her active duty service.

3.  The Veteran does not have a diagnosis of a hearing loss disability for VA purposes.

4.  Prior to September 14, 2012, left and right lower radiculopathy was not manifested by evidence of incomplete moderate paralysis.

5.  On September 14, 2012, left and right lower extremity radiculopathy was manifested by evidence of moderate incomplete paralysis.

6.  The Veteran's status post laryngoscopy has not been manifested by hoarseness with inflammation of cords or mucous membrane.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the claims of entitlement to service connection for right hip and right foot disorders have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  A hearing loss disability was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).

3.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

4.  Prior to September 14, 2012, separate evaluations higher than 10 percent for radiculopathy of each lower extremity are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2013). 

5.  Effective September 14, 2012, separate 20 percent evaluations are warranted for radiculopathy of each lower extremity.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520.

6.  A compensable evaluation for post operative residuals of a laryngoscopy is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Code 6516 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Right Hip and Right Foot Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn her appeal as it relates to the issues of entitlement to service connection for a right hip disorder and a right foot disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as it pertains to the aforementioned issues and they are dismissed.

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issues were most recently adjudicated in a November 2012 supplemental statement of the case, which included notice of the criteria for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment she may have received and obtaining such records.  VA also provided the appellant with VA examinations in March 2010 and September 2012.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims.  The Board acknowledges the Veteran's contentions of receiving treatment for hearing loss at the VA hospital in Oklahoma City during the June 2013 hearing.  However, she did not allege, nor does the evidence show, a current hearing loss disability as defined by the provisions of 38 C.F.R. § 3.385.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Notwithstanding the above, service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In evaluating a claim, the Board must determine the probative value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report the onset and continuity of any symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing Loss

The Veteran contends she has a hearing loss disability that is related to exposure to loud noises during her active service.

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At a March 2010 VA audiological examination the appellant's puretone thresholds at each pertinent level showed a loss no greater than 20 decibels.  Hence, her hearing sensitivity as within normal limits bilaterally for VA purposes.  Further, the Maryland CNC speech discrimination test revealed "excellent" findings with a score of 96 percent bilaterally.  Given the foregoing, the Board is unable to grant service connection for a bilateral hearing loss disability because there is no evidence of a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

In considering the Veteran's own statements as to her hearing loss, while she is competent to testify about her hearing difficulties, as a layperson, she has not provided any evidence to demonstrate she is qualified to diagnose a hearing loss disability.  Accordingly the Board assigns a low probative value to her contentions.

Because the Veteran does not have a current disability for which service connection can be granted, entitlement to service connection for a bilateral hearing loss disability is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.

Tinnitus

The Veteran contends she has tinnitus which is related to her in-service noise exposure.

The Veteran reports symptoms of tinnitus and, as a layperson, she is competent to report ringing in the ears because such symptomatology is readily apparent to those experiencing it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("tinnitus is capable of lay observation").  Thus, the Board finds the Veteran has a current disability.

Service treatment records, to include an October 2000 retirement examination report, show no complaints of, treatment for, or diagnosis of tinnitus.  At a March 2010 VA audiological examination, the Veteran could not recall when her tinnitus symptoms began and did not remember it being present at her retirement from the Navy.  Indeed, the appellant specifically asserted that she would have reported it on her exit physical examination had she noticed it at retirement.  Based on the evidence and the Veteran's statements the examiner concluded that tinnitus was not related to her active service because service treatment records showed no complaints of tinnitus and she did not notice it until after her retirement from the Navy.  The Board assigns a high probative weight to the examiner's opinion because it provided an adequate rationale based on a review of the record and the Veteran's contentions. 

While the Veteran is competent to report symptoms of tinnitus, she has presented no evidence suggesting on going symptoms since separation from service, and no medical evidence linking tinnitus to service.   The Board finds the March 2010 medical opinion in this regard highly probative.  

Under these circumstances, entitlement to service connection for tinnitus must be denied on the basis that tinnitus was not shown during active duty, and was not clinically demonstrated until many years thereafter.  Without competent and credible evidence of an association between her claimed disorder and active duty, entitlement to service connection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).

Increase Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  

Lower extremity radiculopathy 

The Veteran's lower extremity radiculopathy is currently rated as 10 percent disabling for each leg effective December 22, 2009.  She contends a higher evaluation is warranted.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520 a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

At a March 2010 VA spine examination the appellant complained of radiating pain from her lumbar spine through her buttocks and down her legs bilaterally.  She denied any incapacitating episodes in the prior 12 months that required bed rest.  She did report intermittent feelings of leg weakness.  She noted that during flare-ups, the pain radiated into her left hip and down her left leg, and caused functional limitations in her ability to walk and sit.  She also reported burning pain down her right leg with a tingling sensation that radiated into her foot.  The Veteran stated she gets fatigued easily and has muscle spasms.  A neurological examination revealed her muscle strength and muscle tone was normal and there was no muscle atrophy present.  Sensory examination indicated a slight decrease in pin prick sensation and there was a negative straight leg test on the left.  Overall, there was evidence of chronic lower LS (S1) radiculopathy.

In a private April 2011 nerve conduction study there was evidence of mild left L-5 radiculopathy but no evidence of other focal neuropathy or radiculopathy in the legs at the time.

At a September 14, 2012 VA spine examination the appellant complained of constant low back pain that was aggravated by prolonged walking or sitting, being in a supine position, or by quick, awkward movements.  She reported an increased frequency and intensity of muscle spasms, and noted that pain interfered with her ability to sleep.  She also complained of constant burning radiating pain from her back to feet.  On examination there was no evidence of muscle atrophy.  Sensory examination showed a decreased sensation in both lower legs, ankles, feet, and toes.  There was a positive straight leg test bilaterally.  The examiner opined that there was moderate right sided radiculopathy involving the sciatic nerve, and severe left sided radiculopathy.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against entitlement to evaluations higher than 10 percent for either leg prior to September 14, 2012 because the Veteran's bilateral lower radiculopathy was manifested by, at worst, mild incomplete paralysis of the sciatic nerve.  There is no competent medical evidence to the contrary, and the Board finds medical evidence addressing the severity of this disorder to be the most probative evidence.

Beginning September 14, 2012, the evidence supports an evaluation of at least 20 percent for moderate incomplete paralysis of the sciatic nerve.  Although the September 2012 examination report indicated severe left sided radiculopathy, an evaluation cannot exceed the moderate degree where the radiculopathy is wholly sensory in nature.  38 C.F.R. § 4.124(a).  The Board will not address the appellant's entitlement to evaluations in excess of 20 percent without additional evidentiary development as described in the remand portion of this decision below.  

As a preponderance of the evidence is against the assignment of an increased evaluation prior to September 14, 2012, the benefit-of-the-doubt rule does not apply to this stage, and the appeal to this extent only is denied.  38 C.F.R. § 4.3.

Status Post Laryngoscopy

The Veteran's status post laryngoscopy is currently evaluated as noncompensable under Diagnostic Code 7344-7202.  38 C.F.R. § 4.114.  

If the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

In this case, the Veteran's status post laryngoscopy, residual right lingual tonsillitis/base of tongue mass is not listed in the Rating Schedule, however, it is currently rated as loss of the tongue, whole or part.  38 C.F.R. § 4.114, Diagnostic Code 7344-7202.  Upon further review of the evidence of record, the Board finds the Veteran's symptomatology more closely resembles chronic laryngitis under Diagnostic Code 6516, as a disease of the nose and throat.  38 C.F.R. § 4.97.

Under Diagnostic Code 6516, an initial 10 percent disability rating is warranted where there is hoarseness with inflammation of cords or mucous membrane.

In a March 2006 treatment note, the Veteran complained of a constant burning throat.  

At the March 2010 VA examination, she reported scratchiness in her voice that interfered with her ability to teach on days where she had a heavy teaching schedule.  She also reported difficulty swallowing and frequent sore throats.  Upon examination, there was no pulp formation or abnormal mucous noted.  The appellant's mouth, oropharynx, head and neck were unremarkable on examination.  A fiberoptic laryngoscopy revealed a moderate hypertrophy of the lingual tonsil.  The hypertrophy did not involve encroachment of the airway or the passage of food.  An examination of the larynx proper revealed focal cords that appeared normal.  There was good abduction and adduction.  The mucosa of the vocal cords appeared normal and her voice quality was good.  There was some cracking of the voice which the Veteran controlled by clearing her throat and swallowing.  Overall, the examiner observed no interferences in communication due to poor voice quality.

After a March 2011 private throat examination, the overall impression was a mild to moderate enlargement of lingual tonsils with no masses present.  There was also a slight web on right lateral tongue base where it joins the pharyngeal wall, which the examiner suspected was the source of her symptoms.  The examiner described the web as a slight scar band where something could be lodged momentarily.

At the June 2013 hearing, the Veteran essentially reported symptoms of hoarseness when speaking loudly and food getting stuck in her throat.

Based on the foregoing, the preponderance of the evidence is against a compensable evaluation for the Veteran's status post laryngoscopy because while the appellant may suffer from hoarseness, she is not clinically shown to also suffer from evidence of inflammation of cords or mucous membrane.

As a preponderance of the evidence is against the assignment of an increased evaluation, the benefit-of-the-doubt rule does not apply, and the appeal is denied.  38 C.F.R. § 4.3.



Extrascheduler and Unemployability Consideration

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extrascheduler rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims  has set out a three-part test for determining whether a Veteran is entitled to an extrascheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of her disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the scheduler rating criteria contemplate the extent and severity of the Veteran's radiculopathy and post operative residuals of a laryngoscopy, which are primarily productive of decreased sensation and pain to the lower extremities, hoarseness, and difficulty swallowing.  The Veteran has not stated and the evidence does not otherwise suggest the scheduler criteria are inadequate to describe the severity and symptoms of her disabilities.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's current bilateral radiculopathy and status post laryngoscopy, and referral for consideration of extrascheduler rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).

Finally, the Veteran has not specifically argued, and the record does not otherwise reflect, that her service-connected disabilities alone render her totally unemployable in light of her education and occupational experience.  The Board acknowledges the September 2012 examiner note that the claimant's lower radiculopathy affected her ability to work in occupations requiring heaving or unassisted lifting; repetitive rotation of the back; carrying, pushing or pulling heavy object; vibrational stresses; overhead work, and prolonged sitting.  Despite these impairments the Veteran is currently employed as a professor.   Accordingly, the Board concludes that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal is dismissed with respect to the issues of entitlement to service connection for right hip and right foot disorders.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to separate evaluations in excess of 10 percent for radiculopathy of the left and right lower extremities prior to September 14, 2012 is denied.

Entitlement to separate 20 percent ratings for left and right lower extremity radiculopathy beginning September 14, 2012 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable disability evaluation for status post laryngoscopy is denied.


REMAND

The Board finds that additional evidentiary development is required before the claims of entitlement to service connection for stress incontinence, and entitlement to separate ratings in excess of 20 percent each for left and right lower extremity radiculopathy since September 14, 2012 can be properly adjudicated.

At the June 2013 hearing, the Veteran alleged her stress incontinence is secondary to residuals of her service-connected hysterectomy.  Accordingly, an addendum opinion from an urologist is needed in order to determine whether stress incontinence is due to or aggravated by residuals of a hysterectomy.

Additional treatment records are needed in order to adequately assess whether her functional loss due to radiculopathy to the lower extremities is more than sensory. At the September 14, 2012 VA examination, the Veteran asserted an increase in frequency and severity of muscle spasms.  Furthermore, at the June 2013 hearing, the Veteran asserted worsening of symptoms.  Accordingly, a new VA examination is warranted to assess the current severity of her bilateral radiculopathy.

Inasmuch as the claims are being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding, to include records from the Sheppard Air Force Base, and associate them with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the appellant for a VA urological examination to determine the nature and etiology of any urinary incontinence.  Provide the examiner with access to the Veteran's claims file, Virtual VA file, VBMS file, and a copy of this remand.  Following the examination and a review of all of the evidence, the urologist for is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current stress incontinence had its clinical onset during her period of active duty.  If not, is it at least as likely as not that the Veteran's current stress incontinence is caused by her service-connected hysterectomy.  If not, is it at least as likely as not that the Veteran's current stress incontinence is permanently aggravated by her residuals of a hysterectomy.  A complete explanation should be provided, to include a discussion of the Veteran's contentions and the medical evidence of record.  If a response cannot be provided without resorting to speculation, an explanation should be provided.

3.  After completing instruction number one, schedule the Veteran for a VA neurological examination to assess the current severity of any lower extremity radiculopathy.  All appropriate studies must be conducted.  The examiner must be provided access to the Veteran's claims folder, to include any pertinent Virtual VA and VBMS records.  The examiner must specify in the report that all relevant records have been reviewed.  Following the examination the examiner must address whether it is at least as likely as not that any lower extremity radiculopathy is more than sensory in nature.  If so, is it at least as likely as not that any lower extremity paralysis due to radiculopathy in either leg is moderately severe, severe, or complete.  A complete rationale must be provided for any opinion offered.

4.  The Veteran is hereby notified that it is her responsibility to report for all examinations and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  Thereafter, readjudicate the issues considered herein.  If any benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


